PER CURIAM.
Roderick Stewart directly appeals the judgment of the district court1 after he pled guilty to a drug charge and was sentenced to a within-Guidelines-range prison term. His counsel has moved to withdraw and filed a brief under Anders v. California, 386 U.S. 788, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967).
Having independently reviewed the record pursuant to Penson v. Ohio, 488 U.S. 75, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), this court finds no nonfrivolous issues for appeal. Counsel’s motion to withdraw is granted, and the judgment of the district court is affirmed.

. The Honorable Billy Roy Wilson, United States District Judge for the Eastern District of Arkansas.